Citation Nr: 0030648	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-03 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
wrist injury.  

Entitlement to service connection for residuals of a right 
wrist injury.  

Entitlement to an increased rating for residuals of a left 
knee meniscectomy, currently evaluated 10 percent disabling.  

Entitlement to a compensable rating for chondromalacia of the 
right knee.  

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30, for convalescence following 
surgery on the veteran's right knee in January 1998.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION
The veteran had active service from July 1975 to May 1977.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A rating decision in September 1997 denied 
increased ratings for the veteran's service-connected knee 
disabilities.  Another rating decision, in February 1998, 
denied service connection for residuals of a right wrist 
injury and found that new and material evidence had not been 
presented to reopen his claim for service connection for a 
low back condition; the Board had denied service connection 
for a low back disorder in April 1994.  Further, a rating 
decision in January 1978 denied service connection for 
residuals of a left wrist injury.  

A rating decision in March 1998 continued to deny the above 
claims; that decision also denied a temporary total 
disability rating for convalescence following right knee 
surgery and found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for residuals of a left wrist injury.  

On review of the record, the Board notes that a September 
1997 private physician's report that was prepared following 
evaluation of the veteran's right knee after his recent 
injury appears to raise the issue of service connection for 
the prepatellar bursitis of the right knee as secondary to 
the service-connected chondromalacia patella of that knee.  
The Board finds that that issue is inextricably intertwined 
with the issue concerning entitlement to a temporary total 
disability for convalescence following surgery for excision 
of the prepatellar bursa of the right knee.  Final appellate 
consideration of the latter issue, therefore, must be 
deferred, pending resolution of the secondary service 
connection issue.  


REMAND

On review of the claims file, the Board notes that, in 
considering the veteran's application to reopen his claims, 
the RO determined, at least in the statement of the case, 
that there was "no reasonable possibility that the new 
evidence submitted in connection with the current claim would 
change our previous decision."  That standard to be used in 
evaluating applications to reopen previously denied claims 
was set forth by the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  In a recent decision, however, Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term (38 
U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.  In view of this recent decision by the 
Federal Circuit and to remove any ambiguity in this case, the 
veteran's application to reopen the previously denied claims 
for service connection for a low back disorder and residuals 
of a left wrist injury should be remanded for a determination 
as to whether the evidence submitted by the veteran is 
"material" as defined under 38 C.F.R. § 3.156(a) (2000) 
rather than under Colvin.  

Also, the United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  

Because the report of the recent VA orthopedic examination 
did not address the factors set forth in §§ 4.40, 4.45, and 
4.59, because the RO has not considered those factors, and 
because the veteran contends that his knees give out on him, 
another more comprehensive examination is needed, followed by 
the RO's review of the claims, with consideration of the 
factors addressed by the Court in DeLuca.  

Further, in light of recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et seq.), 
which substantially revised certain statutory provisions 
regarding the assistance that VA must provide to claimants 
for VA benefits, the Board finds that all of the appealed 
claims must be returned to the RO to ensure compliance with 
all aspects of the new law.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
up-to-date records of any evaluation or 
treatment, VA or non-VA, he has received 
for his knee disabilities.  All records 
so received should be associated with the 
claims folder.  

2.  The veteran should then be scheduled 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
knee disabilities.  Consideration should 
be given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
knee disabilities that develops on use, 
in particular the veteran's claim that 
his knees "give out" on him.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, and to the extent 
possible, the examiner should indicate 
which symptoms and clinical findings 
referable to the veteran's right knee are 
residuals of or are otherwise due to the 
prepatellar bursitis that developed 
following an August 1997 injury.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3.  The RO should ensure that all aspects 
of the Veterans Claims Assistance Act of 
2000 have been complied with as to each 
of the veteran's claims, including the 
issue concerning entitlement to service 
connection for residuals of a right knee 
injury in August 1997 as secondary to the 
service-connected right knee 
chondromalacia patella.  

4.  The RO should then adjudicate the 
issue concerning entitlement to service 
connection for residuals of a right knee 
injury in August 1997 as secondary to the 
veteran's service-connected right knee 
chondromalacia patella.  If action taken 
is adverse to the veteran and he submits 
a timely notice of disagreement, the RO 
should furnish him with a statement of 
the case.  If, and only if, he files a 
timely substantive appeal as to that 
issue, the RO should then certify the 
issue for appellate consideration.  

5.  Upon completion of the requested 
development of the record and, in 
particular, after ensuring compliance 
with the Veterans Claims Assistance Act 
of 2000, the RO should again consider:

a.  the veteran's claim for 
increased ratings for his right and 
left knee disabilities, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, 

b.  each of the veteran's other 
appealed claims.  

If any action taken as to those issues 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case, including the provisions of 
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
4.40, 4.45, 4.59, and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



